 
  

 

LAW OFFICES OF <2"
STEVEN B. WITMAN

 
 

Steven B. Wittman, APLC 209 Highway 22 West, Suite G
sutinan@witmaniau.cam PO. Box 1148 ° Madisonville, Lawisiana 70447
Telephowe: (983) 792-5220 © Facsimile: (985) 792-4869

May 28, 2019

VTA E-MAIL ONLY

Owen M. Courréges, Esq.
Attomey atLaw
1450 Josephine Street ™:
New Orleans, LA 70130"

      

Re: Evnestiné Bolin and Robert Bolin VS.
Lowe’s Home Centers, L.L.C. d/b/a Lowe’s
and Stanley Access Technologies, L.L.C. d/b/a
Stanley Black & Decker
24" JDC Case No. 794-455, D

Dear Owen:

 

[ confirm that plaintiffs have granted an informal extension of time of thirty (30) days to file
responsive pleadings to my client Stanley Access Technologies LLC, improperly named as Stanley
Access Technologies, L.L.C. d/b/a Stanley Black & Decker.

Please advise in writing that plaintiffs ceitify that the amount in controversy is less than
$75,000.00. Let me know if plaintiffs refuse to certify to same; or, if plaintiffs do not respond to this
request prior to June 7, 2019, a Notice of Removal will be filed in the United States District Court
for the Eastern District of Louisiana. wae

    

Very truly yours,

 

SBW/mms
ce: Sarah M. Kalis, Esq. - Via E-mail Only

 

 

 

 

 
